Case: 09-31176 Document: 00511280248 Page: 1 Date Filed: 11/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 1, 2010
                                     No. 09-31176
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SYDIRYL ANTHONY LEWIS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:08-CR-371-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Sydiryl Anthony Lewis appeals the 327-month sentence imposed after he
pleaded guilty to two counts of a 10-count indictment charging him with several
drug-trafficking and firearm crimes. He contends that the court at sentencing
gave inadequate consideration to his history of untreated substance-abuse
problems.
       The sentence was within the properly calculated advisory guidelines range
and is presumed to be reasonable. See United States v. Alonzo, 435 F.3d 551,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-31176 Document: 00511280248 Page: 2 Date Filed: 11/01/2010

                                  No. 09-31176

554 (5th Cir. 2006). Lewis addresses legitimate sentencing factors but does not
rebut the presumption of reasonableness, especially where the district court
considered and rejected his arguments in light of the presentence report and the
sentencing factors of 18 U.S.C. § 3553(a). Lewis simply asks this court to
substitute his assessment of the § 3553(a) factors for that of the district court,
which is directly contrary to the deferential review dictated by Gall v. United
States, 552 U.S. 38, 51 (2007). The judgment of the district court is AFFIRMED.




                                        2